Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Peter Paul Mitrano appeals the district court’s orders dismissing as interlocutory his appeal from the bankruptcy court’s order granting the Trustee’s motion and transferring venue of this case from the Southern District of West Virginia to the Eastern District of Virginia. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mitrano v. Morris, No. 2:11-cv-00455 (S.D.W.Va. May 23, 2012; July 13, 2012). Additionally, we deny Mitrano’s motion to expedite and his motion for a stay pending appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.